 


114 HR 2503 IH: Permanently Ending Receipt by Prisoners Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2503 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Reichert (for himself, Mr. Boustany, and Mr. Renacci) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title III of the Social Security Act to prevent the payment of unemployment benefits to incarcerated individuals. 
 
 
1.Short titleThis Act may be cited as the Permanently Ending Receipt by Prisoners Act. 2.Preventing the payment of unemployment benefits to incarcerated individuals (a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following: 
 
(n) 
(1)In order to obtain the information necessary to carry out the provisions of a State law under which an individual who is confined in a jail, prison, or other penal institution or correctional facility pursuant to his conviction of a criminal offense is ineligible for regular compensation on account of such individual’s inability to satisfy the requirement under subsection (a)(12), the State agency charged with the administration of the State law shall seek such information— (A)from the Commissioner of Social Security under sections 202(x)(3)(B)(iv) and 1611(e)(1)(I)(iii); and 
(B)through such additional means as the State agency considers appropriate. (2)If the Secretary of Labor, after reasonable notice and opportunity for hearing to the State agency charged with the administration of the State law, finds that there is a failure to comply substantially with the requirements of paragraph (1), the Secretary of Labor shall notify such State agency that further payments will not be made to the State until the Secretary of Labor is satisfied that there is no longer any such failure. Until the Secretary of Labor is so satisfied, such Secretary shall make no future certification to the Secretary of the Treasury with respect to such State.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of enactment of this Act, except that the Secretary of Labor may delay the application of the requirement imposed by such amendment until a date that is not later than 3 years after such date of enactment with respect to any State for which the Secretary determines that additional time is necessary to satisfy such requirement.  